NO. 07-12-0531-CV

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL C
                                       
                               FEBRUARY 1, 2013
                        ______________________________


                           DOUGLAS CONRAD, APPELLANT

                                      V.

TEXAS BAC HOME LOAN SERVICING, L.P. FKA COUNTRYWIDE HOME LOAN SERVICING, L.P.; THE BANK OF NEW YORK MELLON TRUST COMPANY N.A.; MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, RECONTRUST, N.A., APPELLEES


                       _________________________________

               FROM THE 200[TH] DISTRICT COURT OF TRAVIS COUNTY;

               NO. D-1-GN-11-001280; HONORABLE TIM SULAK, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
	Appellant, Douglas Conrad, proceeding pro se and in forma pauperis, appeals the trial court's Order Granting Defendants' Second Motion for Summary Judgment, dated May 23, 2012, as well as the trial court's Order Setting Supersedeas Bond dated August 28, 2012.  The clerk's record has been filed and Appellant's brief was due on December 19, 2012.  By letter dated January 2, 2013, this Court notified Appellant of the defect and extended the deadline in which to file the brief to January 14, 2013, noting that failure to comply would subject this appeal to dismissal pursuant to applicable rules of appellate procedure without further notice.  See Tex. R. App. P. 38.8(a) and 42.3(b) and (c).  Appellant did not respond and the brief remains outstanding.
	Consequently, we dismiss this appeal for want of prosecution and failure to comply with a notice from the Clerk of this Court requiring action within a specified time.

							Patrick A. Pirtle
							      Justice